 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuburban Plumbing & Heating Inc. and JourneymenPlumbers Union, Local 98, United Associationof Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United Statesand Canada, AFL-CIO. Case 7-CA-19490April 4, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANUpon a charge filed on June 29, 1981, by theJourneymen Plumbers Union, Local 98, United As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, herein the ChargingParty, and duly served on Suburban Plumbing &Heating, Inc., herein Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 7, issued a com-plaint and notice of hearing on August 12, 1981,against Respondent. The complaint alleges that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and (5) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before administrative lawjudge were duly served on the parties to this pro-ceeding. Respondent did not file an answer to thecomplaint.On February 16, 1982, counsel for the GeneralCounsel filed directly with the Board "Motions ToTransfer the Case to the Board and for DefaultJudgment."' Subsequently, on February 22, 1982,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for DefaultJudgment should not be granted. Respondent didnot file a response to the Notice To Show Causeand therefore the allegations of the Motion for De-fault Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Ruling on the Motion for Default JudgmentSection 102.20 of the Board's Rules and Regula-tions provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,'Counsel for the General Counsel has entitled her motion "Motion forDefault Judgment." We treat this motion the same way we would treat itif she had entitled it "Motion for Summary Judgment."261 NLRB No. 12deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that unless Respond-ent filed an answer to the complaint within 10 daysof the complaint's service "all of the allegations inthe complaint shall be deemed to be admitted to betrue and shall be so found by the Board." Further,according to the uncontroverted allegations of theMotion for Default Judgment, on September 15,1981, the Regional Attorney for Region 7 mailedRespondent a letter in which he advised Respond-ent that it had failed to file an answer to theAugust 12 complaint, gave Respondent until Sep-tember 25, 1981, to file an answer, and notified Re-spondent that if it did not file an answer by thatdate a Motion for Default Judgment would befiled. Respondent did not file an answer by Sep-tember 25, 1981.On February 16, 1982, counsel for the GeneralCounsel filed with the Board in Washington, D.C.,"Motions To Transfer Case to the Board and forDefault Judgment." On February 22, 1982, theBoard issued an order transferring the proceedingand a Notice To Show Cause by March 8, 1982,why the Board should not grant counsel for theGeneral Counsel's Motion for Default Judgment.Respondent did not reply to the Notice To ShowCause.Accordingly, under the rule set forth above, Re-spondent having shown no good cause for its fail-ure to file an answer, we deem the allegations ofthe complaint to be admitted and we find them tobe true and we grant the Motion for Default Judg-ment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, Suburban Plumbing & Heating,Inc., is a Michigan corporation, with its principaloffice and place of business at 21123 WoodfarmDrive in Northville, Michigan. Respondent is, andhas been at all times material to this proceeding,128 SUBURBAN PLUMBING & HEATINGengaged in providing plumbing and related servicesat various jobsites within the State of Michigan.During the year ending December 31, 1980, whichperiod is representative of Respondent's operationsduring all times material to this proceeding, Re-spondent purchased and caused to be transportedand delivered to its Michigan jobsites pipe, coppertubing, and other goods and materials valued inexcess of $50,000, which goods and materials weretransported and delivered to said jobsites in Michi-gan having been received from other enterpriseswhich had received the said goods and materialsdirectly from points located outside the State ofMichigan.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material tothis proceeding, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of theAct to assert jurisdiction in this case.II. THE LABOR ORGANIZATION INVOLVEDThe Charging Party, Journeymen PlumbersUnion, Local 98, United Association of Journey-men and Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada,AFL--CIO, is, and has been at all times material tothis proceeding, a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe Charging Party is, and has been at all timesmaterial to this proceeding, the exclusive repre-sentative for purposes of collective bargaining of aunit consisting of the journeymen and apprenticeplumbers employed by Respondent at or out of itsNorthville, Michigan, facility, but excluding alloffice clerical employees, guards, and supervisorsas defined in the Act. The collective-bargainingagreement between the Charging Party and Re-spondent, effective by its terms from June 1, 1980,to May 31, 1982 , provides for Respondent to makecertain periodic reports and contributions to var-ious fringe benefits funds established for the benefitof Respondent's unit employees. Respondent hasfailed and refused to make its report and contribu-tion to the fringe benefits funds for the month ofFebruary 1981.Accordingly, we find that, by the conduct de-scribed in the above paragraph, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andmake whole its employees by making its contrac-tually required report and contributions to thefringe benefits funds for the month of February1981.2The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondent, Suburban Plumbing & Heating,Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Charging Party, Journeymen PlumbersUnion, Local 98, United Association of Journey-men and Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All journeymen plumbers and apprentices em-ployed by Suburban Plumbing and Heating,Inc., at or out of its Northville, Michigan fa-cility, but excluding office clerical employees,guards, and supervisors as defined in the Act.I In her complaint, counsel for the General Counsel requested that theremedy for Respondent's unfair labor practices include interest on theamount of unpaid contributions. Because the provisions of employeebenefit fund agreements are variable and complex, the Board does notprovide at the adjudicatory stage of a proceeding for the addition of in-terest at a fixed rate on unlawfully withheld fund payments. We leave tothe compliance stage the question of whether Respondent must pay anyadditional amounts into the fringe benefits funds in order to satisfy our"make-whole" remedy. The additional amounts may be determined, de-pending upon the circumstances of each case, by reference to provisionsin the documents governing the funds at issue and, where there are nogoverning provisions, to evidence of any loss directly attributable to theunlawful withholding action, which might include the loss of return oninvestment of the portion of funds withheld, additional administrativecosts, etc., but not collateral losses. Merrywrther Optical Company, 240NLRB 1213, 1216, fn. 7 (1979).129 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. At all times material to this proceeding, theCharging Party has been the exclusive bargainingrepresentative of the employees in the aforesaidunit within the meaning of Section 9(a) of the Act.5. By refusing and failing to make its contrac-tually required report and payments to the fringebenefits funds for the month of February 1981, Re-spondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Suburban Plumbing & Heating, Inc., Northville,Michigan, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Failing and refusing to make its contractuallyrequired report and payments to the fringe benefitsfunds for the month of February 1981.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make its contractually required report andpayments to the fringe benefits funds for the monthof February 1981.(b) Post at its office in Northville, Michigan,copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to make our contrac-tually required report and payments to thefringe benefits funds for the month of Febru-ary 1981.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.WE WILL make our contractually requiredreport and payments to the fringe benefitsfunds for the month of February 1981.SUBURBAN PLUMBING & HEATING,INC.130